GARDNER, J.
The foregoing statement of the case as made by the bill clearly discloses that the averments of the bill are entirely insufficient to give a court of equity jurisdiction upon the theory either of mutuality or of complication of accounts, as insisted by counsel for appellee. We need enter into no discussion of these questions, as we deem a citation of the authorities entirely sufficient. — Hulsey v. Walker County, 147 Ala. 501, 40 South. 311; Gayle v. Pennington, 185 Ala. 53, 64 South. 572; Hall v. McKeller, 155 Ala. 508, 46 South. 460; Pollak v. Claflin, 138 Ala. 644, 35 South. 645; Brothers v. Lee, 29 Ala. 337.
Reduced to its last analysis, the bill merely charges that there was actually due on the mortgages the sum of $53.06, and that the property sold at a foreclosure sale for $100; and recovery for the balance is sought. Under such circumstances, if complainants have a right to relief, the remedy at law is adequate and complete. — Perry v. Seals, 186 Ala. 514, 65 South. 151; Tompkins v. Drennen, 95 Ala. 463, 11 South. 638; Draper v. Walker, 98 Ala. 310, 13 South. 595; Harmon v. Dothan Bank, 186 Ala. 360, 64 South. 621.
The case of Compton v. Collins, 190 Ala. 499, 67 South. 395, upon which the learned chancellor seems to have rested his conclusion, is in our opinion without application to the present case-*654The bill in that case sought to exercise the equity of redemption, from a mortgage, as to certain real estate therein described; and also prayed an injunction against the sale of lands, and asked for a discovery and accounting. Moreover, it charged an usurious agreement. No such situation is presented in the case at bar. The equity of the bill in the Compton-Collins Case was, of course, not questioned, as the bill came well within equity jurisdiction.
We conclude, therefore, that the bill was without equity, and that the demurrers thereto should have been sustained.
The decree is reversed, and the cause remanded.
Reversed and remanded.
Anderson, C. J., and McClellan and Sayre, JJ., concur.